DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         CLAUDIN BUTLER,
                            Appellant,

                                    v.

                          JASMA GORDON,
                             Appellee.

                             No. 4D19-1865

                             [March 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. DVCE 19-
001582.

  Jason H. Haber of Haber Blank, LLP, Fort Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.